The opinion of the court was delivered,
by Thompson, J.
The able argument on part of the defendant in error, placed the ruling of the court respecting the testimony of an endorse/, on the true ground. It was, in fact, an offer to show matters of defence, existing anterior to and at the time of negotiating the note. For instance, that it had been negotiated after it had been paid and taken up by the party bound to see to its payment, and for whose accommodation it was drawn; that the negotiation was after maturity, and without the knowledge of the endorser. The endorse/, on the authority of all the recent cases, was incompetent to prove this. Baird v. Cochran, 4 S. & R. 397, does not seem to stand in the line of either precedent or succeeding authority. The doctrine of Griffith v. Reford, 1 Rawle 197, Parke v. Smith, 4 W. & S. 287, Kirkpatrick v. Morehead, 4 Harris 128, Gilpin v. Howell, 5 Barr 52, Harding v. Mott, 8 Harris 472, White v. Kibling, 11 Johns. 128, Work v. Kase, 10 Casey 138, fully sustain the ruling of the learned judge. The witness would have been competent to have testified to facts amounting to subsequent payment, or, had the negotiation after maturity been proved aliunde, he might have been allowed to testify to the fact that it had been fraudulently negotiated by the custodian of it; but he could not make way for this testimony by his own evidence, and this was the effect of the offer. The court were right in overruling all the offers.
Judgment affirmed.